954 F.2d 720
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ida M. JACKSON, Plaintiff-Appellant,v.CHARLES COUNTY COMMUNITY COLLEGE, Defendant-Appellee.
No. 91-2379.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1992.Decided Feb. 11, 1992.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Walter E. Black, Jr., Chief District Judge.  (CA-91-1998-B)
Ida M. Jackson, appellant pro se.
Gary Carlson Duvall, Miles & Stockbridge, Towson, Md., for appellee.
D.Md.
DISMISSED.
Before WIDENER, HAMILTON and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Ida M. Jackson appeals the district court's orders denying her motions for appointment of counsel, for transfer under 28 U.S.C. § 1404 (1988), for preparation of a transcript, for joinder of parties, for default judgment, and to strike the Answer.   Further, she appeals portions of a Scheduling Order.   We dismiss the appeal for lack of jurisdiction.


2
This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).   The orders here appealed are neither final orders nor appealable interlocutory or collateral orders.


3
We dismiss the appeal as interlocutory.   The request to amend the informal brief is granted.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
DISMISSED.